Dismissed and Memorandum Opinion filed September 11, 2003








Dismissed and Memorandum Opinion filed September 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00918-CR
____________
 
RANDY LEE SMITH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 926,897
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a nolo contendere plea to the offense of possession of cocaine on
July 21, 2003.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant to twelve years= confinement in the Texas Department of Criminal Justice B Institutional Division.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).